UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1682



SONYA MCINTRYE-HANDY,

                                              Plaintiff - Appellant,

          versus


APAC CUSTOMER SERVICES, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CA-04-83-4)


Submitted:   February 23, 2006          Decided:    February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonya McIntyre-Handy, Appellant Pro Se. Joseph P. Harkins, LITTLER
MENDELSON, P.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sonya McIntyre-Handy appeals the district court’s order

granting summary judgment in favor of APAC Customer Services, Inc.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

McIntyre-Handy v. APAC Customer Servs., Inc., No. CA-04-83-4 (E.D.

Va. May 13, 2005).     We deny McIntyre-Handy’s motions for sanctions

and for oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -